BOYCE F. MARTIN, Jr., Circuit Judge,
dissenting.
Dennis and Kenya Pierre ask this Court to restore their dignity, which was violated when Cincinnati police officers invaded their home and detained them, face down on the floor and then on their couch, for nearly twenty minutes for no valid reason. In response, the majority swiftly concludes that there are no disputed facts, and as a matter of law under the Supreme Court’s decision in Maryland v. Garrison, 480 U.S. 79, 107 S.Ct. 1013, 94 L.Ed.2d 72 (1987), the Pierres’ claims were properly dismissed. Yet, in my view, there are disputed facts, and the majority’s consideration of Garrison is premature.
While the Cincinnati police officers were raiding their apartment building, Ms. Pierre, a patent attorney, was working in the second bedroom and Mr. Pierre, a State Farm insurance agent, was lying unclothed on a bed in the first bedroom watching television. When the police burst through their door, the Pierres, startled and upset, immediately explained to them that they had entered the wrong apartment. Nevertheless, the officers ordered both of them to lie down on the floor and, after handcuffing them, placed them on a couch where, the Pierres allege, they sat while the officers conducted a protective sweep of their apartment. The officers have stated that they only searched the couch on which the Pierres were sit*56ting. This discrepancy is a genuine issue of material fact.
According to the Pierres, the building at 29 Mulberry Street is distinctly separated into four apartment units, each clearly marked. The building has two entrances: the entrance to Higgins’ apartment is in the front of the house and the entrance to the other apartments is on the side. Prominent mailboxes near the front entrance indicate that several people live in different units in the building. The door to the Pierres’ apartment has a welcome wreath and other artifacts that mark it as a separate unit. The officers state that the different apartment units and the building’s separate entrances are not clearly identified, and the mailboxes are not prominent. These discrepancies are genuine issues of material fact.
Aso, the Pierres contend that the first page of the web site from which the officers presumed that Shannon Higgins lived in the entire building plainly shows that 29 Mulberry is a multi-family dwelling. The officers state that the website shows only that Higgins owns the building. Undeniably, this discrepancy is a genuine issue of material fact.
In lieu of exploring these discrepancies, the majority simply ignores them. In recognition of the right of all citizens to feel secure in their homes, we owe the Pierres more than a cursory glance at the factual record. Upon meaningful review, it is clear that this case contains genuine issues of material fact, and summary judgment is unwarranted. Thus, I dissent.